In a matrimonial action, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County, entered December 20, 1979, as directed him to pay the sum of $7,500 to plaintiffs attorneys for counsel fees and expenses. Judgment modified, on the facts, by reducing the award of counsel fees and expenses to $5,000. As so modified, judgment affirmed insofar as appealed from, with $50 costs and disbursements payable to the respondent wife. The counsel fees awarded were excessive to the extent indicated herein. We also note that our decision in Ambro v Ambro (71 AD2d 940) does not require a finding of indigency for the trial court in a matrimonial action to award a counsel fee to a spouse. A counsel fee may be awarded to either party on a gender-neutral, needs-only basis, to enable that party to carry on or defend the matrimonial action or proceeding as, in the court’s discretion, justice requires, having regard to the circumstances of the case and of the respective parties (Domestic Relations Law, § 237; Childs v Childs, 69 AD2d 406). Gulotta, J. P., Margett, O’Connor and Weinstein, JJ., concur.